department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-4800-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject amounts paid for guaranty this field_service_advice responds to your memorandum dated date and to your e-mail providing supplemental facts dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer b c d e f g h j k date date date date date date date date tl-n-4800-99 year year year year year country a state a dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree f v w x issues dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure whether amounts paid_by taxpayer to its parent company b purportedly in consideration for the following two guarantees qualify as insurance premiums deductible by taxpayer a b’s guaranty to an unrelated third party k that taxpayer’s subsidiaries c and d would meet their obligations to contribute amounts to a limited_partnership in which c d and k were limited partners and b b’s guaranty to taxpayer’s subsidiary e that taxpayer would meet its obligation to repay a loan from e whether either of these guarantees should be considered shams conclusions on the basis of the facts presented the purported guarantees do not involve sufficient risk shifting to be considered insurance accordingly the payment by taxpayer to b does not qualify as a deductible insurance premium moreover it appears that because the price paid for the guarantees was excessive and because the payment appears to be lacking a non-tax business reason we also conclude that the transaction are shams we note however that because the facts in this case are not fully developed our conclusions may change if additional facts are established in this regard we have set forth infra additional areas of potential factual development and we encourage you to seek further advice if appropriate tl-n-4800-99 facts taxpayer is the u s subsidiary of b a corporation domiciled in country a on date year taxpayer and b entered into a memorandum of understanding mou regarding their participation in a project to develop a power plant in state a the mou provided that taxpayer and b would participate in the development of the project with f an unrelated energy company the mou further provided that since the project was a high risk profile project taxpayer would promote the project by providing a development fund through a special purpose corporate subsidiary in exchange for this taxpayer or its special purpose subsidiary would receive a return on any money lent in addition to a development fee the mou also provided that b would furnish a back-up guaranty for taxpayer’s equity contribution obligation to the project and would arrange the source of the funds for the equity contribution to the project made by taxpayer’s special purpose subsidiary in exchange for this the mou provides that b would receive any equity distribution rights from the project which the special purpose subsidiary is entitled to receive lastly the mou provided that taxpayer or its special purpose subsidiary had the option to request that b transfer the equity distribution rights back to taxpayer or the special purpose subsidiary at fair_market_value when the project was completed on date year f’s two subsidiaries h and j formed g a limited_partnership through which the proposed power plant would be constructed and operated h was the general_partner on date year taxpayer and h executed the joint development agreement as part of this agreement taxpayer agreed to lend dollar_figurea to g to make the loan to g taxpayer in turn borrowed money from e one of taxpayer’s subsidiaries which is used to fund b’s projects in the u s according to your e-mail dated date taxpayer maintains that b guaranteed repayment of taxpayer’s obligation to e the joint development agreement also required taxpayer to provide equity funding upon completion of the project in an amount no greater than v or the project cost at a maximum amount of dollar_figureb b agreed in writing to furnish to k an unrelated entity which provided the primary source of funding for the project a guaranty for this equity funding on date year taxpayer formed two domestic corporate subsidiaries c and d for the purpose of participating in the project on date year c became a w limited_partner in g and d became a x limited_partner in g c and d made an initial capital_contribution to g in the amount of dollar_figurec moreover c and d received a it is unclear whether the parties anticipated that this development fund would consist of loans equity contributions or both tl-n-4800-99 line of credit from e one of taxpayer’s other subsidiaries in the amount of dollar_figureb in consideration e received the rights to v of the income from g the equity rights e thereafter transferred the equity rights to b on date year taxpayer indicated to b that it wished to purchase from b the equity rights b had received from e taxpayer’s subsidiary two months later e on behalf of taxpayer made a payment to b for these rights purportedly for fair_market_value in the amount of dollar_figured on date year c and d fulfilled their obligations to provide equity funding to g by making a payment to g in the total amount of dollar_figuree apparently c and d used their line of credit from e to make this payment as explained in your e-mail dated date and by idr f date year taxpayer maintains that the payment it made to b in the amount of dollar_figured was in consideration for the following two guarantees made by b b’s guaranty to k that c and d would meet their obligations to make equity contributions to g and b’s guaranty of taxpayer’s obligation to repay e for amounts borrowed by taxpayer consequently taxpayer argues that the payment is deductible as an insurance premium law and analysis whether the transactions are insurance sec_162 of the internal_revenue_code allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally under sec_162 a taxpayer may deduct premiums_paid for insurance if directly connected with the taxpayer’s carrying on of a trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 the tax_court has defined the term_insurance contract as follows in common understanding an insurance_contract is an agreement to protect the insured or a third-party beneficiary against a direct or indirect economic loss arising from a defined contingency the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss an essential feature of insurance is this assumption of another’s risk of economic loss tl-n-4800-99 66_tc_1068 citation omitted affd 572_f2d_1190 7th cir in this case the purported insurance contracts are guarantees by b that its subsidiaries will meet certain obligations in 285_us_191 affg 50_f2d_107 2d cir the supreme court of the united_states addressed whether a taxpayer which issued many loan guarantees should be treated as an insurance_company for federal tax purposes in home title the taxpayer made loans secured_by mortgages on real_estate the taxpayer then sold the notes to third parties accompanied by the taxpayer’s guarantee to the purchaser of the note that payments of principal and interest would be made the premium paid for the guaranty equaled the spread between the interest rate paid_by the debtor to the taxpayer and the interest rate paid_by the taxpayer to the purchasers of the notes the court concluded that the taxpayer was taxable as an insurance_company in reaching its conclusion the court reasoned that the guaranty of a debtor’s payment of principal and interest on a loan constitutes insurance u s pincite the court implicitly accepted the determination of the united_states court_of_appeals for the second circuit that the risk transferred pursuant to these guarantees is the risk of noncollection from the debtor see f 2d pincite consequently because the taxpayer’s principal business was issuing such guarantees the taxpayer was taxable as an insurance_company although the opinion in home title supports the notion that a guaranty may constitute an insurance_contract the guaranty must otherwise result in sufficient risk shifting before it can be considered insurance since insurance must involve the transfer of risk i mplicit in the concept of insurance is that the loss occur as the result of events that are fortuitous rather than planned intended or anticipated lee r russ couch on insurance sec_102 3d ed in this regard the court in 709_f2d_1088 6th cir explained insurance is a contract where one undertakes to indemnify another against loss damage or liability caused by an unknown or contingent event see under the second circuit’s analysis the guarantor is the insurer and the party purchasing the note is the insured typically a debtor whose obligation is guaranteed is not insured because the guarantor has the right of subrogation against the debtor if the guarantor is required to perform under the guaranty see am jur 2d guaranty sec_120 in home title the second circuit explained that the risk shifted from the purchaser of the note to the guarantor was the risk of noncollection from the debtor the court further explained that it was irrelevant that the debtor rather than the purchaser of the note actually paid the insurance premium see f 2d pincite tl-n-4800-99 also eg 178_f3d_804 6th cir noting that fortuitous loss is implicit in concept of insurance 89_f3d_1386 8th cir recognizing fundamental premise that insurance protects an insured from fortuitous loss the principle that a contract constitutes insurance only where it provides coverage for fortuitous events is not only set forth in case law several states have codified this requirement for example n y ins law sec_1101 mckinney provides insurance_contract means any agreement or other transaction whereby one party is obligated to confer benefit of pecuniary value upon another party dependent upon the happening of a fortuitous event fortuitous event means any occurrence or failure to occur which is or is assumed by the parties to be to a substantial extent beyond the control of either party moreover cal ins code sec_22 west provides insurance is a contract whereby one undertakes to indemnify another against loss damage or liability arising from a contingent or unknown event a whether b’s guaranty of c’s and d’s obligations to g is insurance we turn to the question of whether b’s guaranty of c’s and d’s obligations resulted in sufficient risk_transfer to be considered insurance c and d were obligated to provide capital to g and b guaranteed that this capital would be provided taxpayer by characterizing this transaction as insurance implicitly argues that the risk of c’s and d’s insolvency was transferred from g and g’s other investors to b at the time that c and d were obligated to provide capital to g c and d were special purpose subsidiaries which had no sources of funds other than in the form of capital contributions from either taxpayer or b accordingly b could willingly create the loss event covered by the guaranty by failing to adequately capitalize c and d since b had complete control_over whether c and d were able to meet their obligation to g the event covered by the guaranty was not fortuitous from b’s standpoint therefore the guaranty does not involve sufficient risk shifting to constitute insurance in addition prior to the execution of the guarantees in issue b was already tl-n-4800-99 responsible for the risks underlying those guarantees as reflected by the mou it was contemplated at the outset of the project prior to formation of c and d that b would be ultimately liable to g for b’s subsidiaries’ obligations to finance the project the other parties participating in the project were sophisticated we doubt that such parties would enter into such a transaction without the understanding that b rather than c and d would be ultimately liable although c and d may have been nominally obligated to g all of the parties involved in the project appeared to be aware that b ultimately bore that obligation cf 462_f2d_712 5th cir controlling shareholder guaranteeing obligation of undercapitalized corporation treated as the primary obligor rather than as guarantor consequently the guaranty represents nothing more than b’s affirmation of its pre-existing_obligation to g this factor also supports a conclusion that no risk shifted as a result of the guaranty b whether b’s guaranty of taxpayer’s obligation to e is insurance we turn to the question of whether b’s guaranty of taxpayer’s obligation to repay e resulted in sufficient risk_transfer to be considered insurance taxpayer borrowed money from its subsidiary e and taxpayer’s parent_corporation b guaranteed taxpayer’s repayment of the loan taxpayer by characterizing this transaction as insurance implicitly argues that the risk of noncollection from its indebtedness was transferred from its subsidiary e to b since b owns directly or indirectly all of the stock of both taxpayer and e the risk of uncollectibilty under the note cannot be transferred to b the value of taxpayer’s and e’s stock is reflected on b’s balance_sheet regardless of whether taxpayer meets its obligation to e b will suffer no economic loss cf 811_f2d_1297 9th cir purported insurance transaction between parent and wholly owned captive subsidiary does not result in risk shifting because claims paid_by the captive reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet therefore the guaranty does not involve sufficient risk shifting to constitute insurance in addition we note that b again has substantial control_over whether the loss event will occur from b’s perspective it appears that the loss event covered by the guaranty can be avoided if b adequately capitalizes taxpayer this factor also supports a conclusion that the guaranty does not result in risk shifting whether the transactions are shams furthermore apart from whether either of the transactions were insurance it tl-n-4800-99 appears that the transactions lacked economic_substance and were motivated by tax rather than business considerations in this regard we believe that the facts in this case are comparable to the facts set forth in the recent tax_court opinion in united parcel service of america inc v commissioner tcmemo_1999_268 ups the taxpayer in ups was a shipper which offered coverage to its customers for lost or damaged packages the taxpayer charged its customers a fee generating a large profit the taxpayer then decided to shift these profits offshore it accomplished this by finding a commercial insurance_company to insure the risks of the taxpayer’s customers and a bermuda corporation affiliated with the taxpayer then reinsured those risks from the commercial insurer thus the profits were shifted from the taxpayer to the commercial insurer which retained a small percentage and then to the taxpayer’s offshore affiliate the tax_court concluded that the entire transaction was a tax motivated sham and an impermissible assignment_of_income accordingly the court concluded that none of the amounts ultimately paid to the taxpayer’s reinsurance affiliate were for insurance although some theoretical risk had been transferred to the reinsurer the court specifically discussed the vastly inflated price paid_by ups to the commercial insurer relative to the remote risk transferred the court noted that ups would not have paid such an inflated price had the reinsurer not been affiliated with ups similarly the amount_paid for the guarantees in this case seem excessive and the payments seem to lack a business_purpose the guarantee payments represent a significant percentage of the underlying obligation we question the business_purpose of a payment for a guarantee which constitutes such a large portion of the underlying obligation we doubt that taxpayer would have made a payment in the amount of dollar_figured if b were not a related_party furthermore it is unclear how or whether taxpayer and b attempted to determine the fair amount to pay for the risk purportedly transferred pursuant to the guarantees since b controlled the probability that the underlying loss events would occur we question whether b could possibly make the determination of a fair premium to pay for the guaranty we note that since the purported guarantees do not involve risk shifting the business_purpose of any payments for such guarantees are inherently questionable importantly the tax_court in ups relied upon common_law sham principles to reject the entire transaction and did not rely upon sec_482 to reallocate a portion of the items in issue in so doing the court noted that the transaction was heavily tax motivated tl-n-4800-99 business_purpose appears to be particularly lacking with respect to b’s guaranty of taxpayer’s obligation to e since the purpose of obtaining a guarantor for a loan is to either secure an otherwise unavailable loan or to secure a loan on more favorable terms it is unclear why e required such a guaranty before providing a loan to taxpayer its parent company again we doubt that taxpayer would have paid a guaranty fee to an unrelated guarantor to secure a similar loan from e we note that our conclusion that these guarantees are shams may change if additional facts are established as mentioned infra we suggest further factual development with respect to this issue case development hazards and other considerations our analysis does not discuss risk_distribution although such a requirement is typically necessary in order for a guaranty to be considered insurance home title f 2d pincite we believe that such an approach in this case would be a red herring a payment made to secure a guaranty could conceivably qualify as an ordinary_and_necessary_expense under sec_162 regardless of whether the party making the guaranty may distributes or pools the risks with other similar risks furthermore we do not discuss this case in the context of the captive insurance analysis set forth in revrul_77_316 1977_2_cb_53 neither of the guarantees at issue fit within the typical captive insurance fact pattern b’s guaranty of c’s and d’s obligation actually involve the risks of entities unrelated to b such as k and b’s guaranty of taxpayer’s obligation to e involves a parent insuring its subsidiaries whereas the ruling involved a subsidiary insuring its parent and since we have concluded that the transactions lacked risk shifting without regard to the economic family theory set forth in revrul_77_316 we see no reason to raise the ruling in our analysis turning to areas of factual development tl-n-4800-99 lastly we have been advised that this transaction based on the facts as we know them implicates important international tax issues and accordingly we advise you to coordinate with cc intl please call if you have any further questions deborah a butler assistant chief_counsel field service by joel e helke chief financial institutions and products branch
